Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Oct 2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Maurer on 17 Mar 2021.
1. 	(Currently Amended) A method of managing a shared motor vehicle of an asset sharing service, the method comprising:
 	determining, by one or more processing circuits, an arrival time of the shared motor vehicle based on a first location of a device of a user and a second location of the shared motor vehicle, the shared motor vehicle driving to the first location of the device of the user, wherein the user is registered for access to a service associated with the shared motor vehicle;
prior to the arrival time, identity credentials from the device of the user in response to a determination that the arrival time is less than a predefined amount, the device having a personally identifying information (PII) [[PII]] wallet for the identity credentials of the user;
receiving, by the one or more processing circuits, the identity credentials from the wallet of the device;
sending, by the one or more processing circuits, the identity credentials to an identity and access management systems;
receiving, by the one or more processing circuits, a decision regarding verification of the identity credentials from the identity and access management system; and
producing, by the one or more processing circuits, a notification for a driver of the shared motor vehicle in response to the decision, the notification indicating that the user has been verified and prompting the driver to pick up the user at the location.

2. 	(Previously Presented) The method of claim 1, wherein the method is performed by a server system including the one or more processing circuits operated on behalf of the asset sharing service.

3. 	(Previously Presented) The method of claim 1, wherein the method is performed by a computing system including the one or more processing circuits associated with the asset sharing service.

4. 	(Previously Presented) The method of claim 1, wherein the service is a ride sharing service, and the service has an associated service server computer system and the shared motor vehicle having an on-board vehicle computing system, and the method further comprising:
sending, by the one or more processing circuits, a message to the device, the message requesting geolocation information of the device;
sending, by the one or more processing circuits, a second message to a system on the shared motor vehicle requesting vehicle geolocation data from the shared motor vehicle.

5. 	(Currently Amended) The method of claim 1, wherein the device is a first device and the asset sharing service is a ride sharing service that has an associated service server computer system and the shared motor vehicle having an on-board vehicle computing system, the method further comprises:
receiving, by the one or more processing circuits, a request for second identity credentials from a second device having a second personally identifying information (PII) [[PII]] wallet, the request for the second identity credentials of the vehicle associated with the asset sharing service; and 
sending, by the one or more processing circuits, the second identity credentials to the PII wallet in the first device.

6. 	(Previously Presented) The method of claim 1, further comprising:
conducting, by the one or more processing circuits, a transaction for the service to reserve access to the shared motor vehicle.

7. 	(Previously Presented) The method of claim 1, wherein the asset sharing service is a ride sharing service associated with the shared motor vehicle.

8. – 9.  (Cancelled)

10. 	(Currently Amended) A system for an asset sharing service, the system comprising;
a processor and memory storing instructions that cause the processor to:
 	determine an arrival time of a shared motor vehicle based on a first location of a device of a user and a second location of the shared motor vehicle, the shared motor vehicle driving to the first location of the device of the user, wherein the user is registered for access to at least one of the shared motor vehicle or to a service associated with the shared motor vehicle;
send a request for identity credentials [[from]] to the device of the user prior to the arrival time in response to a determination that the arrival time is less than a predefined for the identity credentials of the user;
receive the identity credentials from the wallet of the device;
send the identity credentials to an identity and access management system;
receive a decision regarding verification of the identity credentials from the identity and access management system; and
produce a notification for a driver of the shared motor vehicle in response to the decision, the notification indicating that the user has been verified and prompting the driver to pick up the user at the location.

11. 	(Currently Amended) A computer readable hardware storage device storing instructions that cause one or more processors to:
 	determine an arrival time of the shared motor vehicle based on a first location of a device of a user and a second location of a shared motor vehicle, the shared motor vehicle driving to the first location of the device of the user, wherein the user is registered for access to a service associated with the shared motor vehicle;
send a request for identity credentials [[from]] to the device of the user prior to the arrival time in response to a determination that the arrival time is less than a predefined amount, the device having a wallet for the identity credentials of the user;  
receive the identity credentials from the wallet of the device;
send the identity credentials to an identity and access management system;
receive a decision regarding verification of the identity credentials from the identity and access management system; and
produce a notification for a driver of the shared motor vehicle in response to the decision, the notification indicating that the user has been verified and prompting the driver to pick up the user at the location. 

12. 	(Previously Presented) The computer readable hardware storage device of claim 11, wherein the computer readable hardware storage device is a computer device of an asset sharing service, wherein the asset sharing service is a ride sharing service associated with the shared 

13. 	(Previously Presented) The system of claim 10, wherein the system is a server system operated on behalf of the asset sharing service.

14. 	(Previously Presented) The system of claim 10, wherein the system is associated with the asset sharing service.

15. 	(Previously Presented) The system of claim 10, wherein the asset sharing service is a ride sharing service, and the asset sharing service has an associated service server computer system and the shared motor vehicle having an on-board vehicle computing system; 
 	wherein the instructions cause the processor to: 
 	send a message to the device, the message requesting geolocation information of the device;
 	send a second message to a second system on the shared motor vehicle requesting vehicle geolocation data from the shared motor vehicle.

16. 	(Currently Amended) The system of claim 10, wherein the device is a first device and the asset sharing service is a ride sharing service that has an associated service server computer system and the shared motor vehicle having an on-board vehicle computing system; 
 	wherein the instructions cause the processor to: 
 	receive a second request for second identity credentials from a second device having a personally identifying information (PII) [[PII]] wallet, the request for the second identity credentials of the shared motor vehicle associated with the asset sharing service; and 
 	send the identity credentials to the wallet in the first device.

17. 	(Previously Presented) The system of claim 10, wherein the instructions cause the processor to:
conduct a transaction for the asset sharing service to reserve access to the shared motor 

18. 	(Currently Amended) The system the shared motor vehicle.

19. – 20.  (Cancelled)

21. 	(Previously Presented) The computer readable hardware storage device of claim 11, the computer readable hardware storage device is part of a server system.

22. 	(Previously Presented) The computer readable hardware storage device of claim 11, wherein the instructions cause the processor to:
send a message to the device, the message requesting geolocation information of the device;
send a second message to a system on the shared motor vehicle requesting vehicle geolocation data from the shared motor vehicle.

23. 	(Currently Amended) The computer readable hardware storage device of claim 11, wherein the instructions cause the processor to:
receive a second request for second identity credentials from a second device having a second personally identifying information (PII) [[PII]] wallet, the request for the second identity credentials of the shared motor vehicle; and 
send the second identity credentials to the PII wallet in the device.

24. 	(Previously Presented) The method of claim 1, wherein the decision regarding verification of the identity credentials received from the identity and access management system is based on information stored in a blockchain based distributed ledger system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2010/0280752 to Huang et. al. discloses a rideshare system in which a user is prompted to provide biometric information to confirm identity when the user is picked up. U.S. Patent Publication No. 2016/0275638 to Korpi et. al. discloses a rideshare system in which a user is prompted to provide a current photograph to the system at or near a pickup time. U.S. Patent Publication No. 2016/0321565 to Mendoza et. al. discloses a system which monitors a space around a reserved table within a threshold timeframe of a reservation to determine whether a telephone with the phone number associated with the reservation arrives. Non-Patent Literature “Autonomic Identity Framework for the Internet of Things” to Zhu et. al. discloses a smart device identity management system using a hashed key pair system including a blockchain-based identity framework. However, none of the prior art, alone or in combination, discloses or fairly suggests a system which requests identity credentials from a device wallet at a time prior to a vehicle arrival at a user’s location, but within a threshold time prior to arrival. 
The claims are eligible under 35 USC 101 because the system pulls the information from a user’s electronic wallet without user intervention based on a determination that the arrival time of the vehicle is less than a threshold, and the determination is made based on the locations of the user’s device and the motor vehicle. This is a meaningful limitation of the abstract idea of determining a user identity, resulting in a practical application of the judicial exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628